Libbey, J.
Bill in equity, praying for decree for a specific performance of a contract in writing, made by the defendant with the plaintiff for the purchase of a lot of land in the village of Sorrento.
It comes before this court on a demurrer to the bill by the defendant, and the question to be determined is whether upon the allegations in the bill this court has jurisdiction in equity to decree a specific performance.. We think it clear that in a proper case the court has jurisdiction to decree specific performance of a contract in writing for the conveyance of land, in a bill broughtbythe vendor or by the vendee. E. S., § 6, c. 77, clause III. But the court in this State does not take jurisdiction in equity when the plaintiff has a plain, adequate and complete remedy in an action at law. Milliken v. Dockray, 80 Maine, 82; Bachelder v. Bean, 76 Maine, 370 ; Alley v. Chase, 83 Maine, 537.
And we think it must appear by the allegations in the bill, where an action at law may be maintained, that the remedy by it is not plain, adequate and complete; for it is a well established rule of equity pleading that the bill must contain allega-tions showing that the court has equity jurisdiction. Story’s Equity Pleadings, § § 10 and 34. Jones v. Newhall, 115 Mass. 244, pp. 252, 253.
In this case, we think it perfectly clear that the plaintiff has :a right to maintain an action at law for a breach of the contract. 'That being so, to show jurisdiction in equity, there should be ,-sorne allegations in the bill showing that the remedy at law would not be adequate and complete. There is nothing of the kind in this bill. After setting out the contract, it alleges that the plaintiff was in possession of the land and has continued to ¡be in possession of the land to the time of the filing of the bill; *199no allegation that her action in regard to the land was in anyway changed by the making of the contract; no allegation that anything had been done by either party in consequence of the making of the contract which could not be taken into consideration in the assessment of the plaintiff’s damages.

Demurrer sustained. Bill dismissed with costs.

Peters, C. J., Walton, Virgin, Emery and Whiteiiouse, JJ., concurred.